Citation Nr: 1542114	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to October 1988 and January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran was afforded a Travel Board hearing in August 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the Veteran's claim for service connection of bilateral hearing loss disability, and although the Veteran filed a Notice of Disagreement (NOD) with respect to that determination, he withdrew the NOD.
2.  Evidence received since the final January 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of bilateral hearing loss and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's January 2003 denial of the Veteran's claim for service connection of bilateral hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the January 2003 denial, and the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a headaches disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection of bilateral hearing was denied in January 2003 rating decision on the grounds that the evidence did not establish a link between the condition and service.  The Veteran was notified of the decision and of his appellate rights and filed a timely NOD.  However, he later withdrew the NOD, choosing only to continue his appeal with respect to the denial of a claim of entitlement to service connection for tinnitus.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

Since the January 2003 rating decision, new and material evidence has been received in conjunction with the claim.  The RO denied the claim finding that the evidence did not indicate a nexus between bilateral hearing loss and service.  The available evidence then of record contained the service records, as well as private medical records relating to bilateral hearing loss.  Since then, the Veteran has submitted statements indicating that he noticed a decrease in hearing acuity in and since service, as well as a medical article indicating that bilateral hearing loss and tinnitus often go hand-in-hand.  The evidence was not of record at the time of the prior denial, and relates to the unestablished nexus between service and the disability.  The evidence is thus new and material and the claim is reopened. New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra. The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran had two periods of active service from October 1983 to October 1988 and January 1991 to May 1991.  A review of the claims file discloses service records for the first period of service, but not the second.  The case must be remanded to attempt to obtain the Veteran's service records.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran was afforded a VA examination in March 2013, which resulted in assessment of bilateral hearing loss to VA disability standards.  See 38 C.F.R. § 3.385.  The examiner did not have the benefit of the claims file at this time, and therefore did not offer an etiological opinion.  

In May 2013, the examiner that conducted the March 2013 hearing reviewed the claims file, and concluded that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of conceded noise exposure in service.  In terms of rationale, the examiner explained that because "all hearing tests found in the C-file indicated normal hearing in both ears and no significant changes in hearing were noted from 1981 [to] 1988, it is less likely than not that the hearing loss is related to service."

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Veteran asserts that service connection for his bilateral hearing loss disability should be granted on the same basis as the service-connected tinnitus, i.e. exposure to acoustic trauma.  The VA examination and opinion do not adequately address this question.  Accordingly, the examination report must be returned.  

The Veteran's assertions regarding the relationship between service-connected tinnitus and his bilateral hearing loss disability raise the matter of service connection on a secondary basis.  Upon remand, the Veteran should be notified of how to substantiate a claim for service connection on a secondary basis.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his claim of entitlement to service connection for bilateral hearing loss disability as secondary to service-connected tinnitus.  The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.  Depending upon the Veteran's response, any and all assistance due the Veteran must then be provided by VA to him.

2.  Attempt to obtain service treatment records associated with the Veteran's period of service from January to May 1991 and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of bilateral hearing loss.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is attributable to service, particularly in-service exposure to acoustic trauma.  In this regard, the examiner's attention is directed to the fact that service connection for tinnitus has been established on the basis of exposure to acoustic trauma.

If the examiner finds that it less likely as not that any bilateral hearing loss is attributable to service, the examiner should address the following:

Is it at least as likely as not that service-connected tinnitus (i.e. a 50 percent probability or greater) caused bilateral hearing loss? 

If it is determined that bilateral hearing loss was not caused by service-connected tinnitus, the examiner should opine whether it is at least as likely as not that bilateral hearing loss has been aggravated by tinnitus beyond natural progression, and if so, the examiner should indicate the approximate degree of disability before the onset of the aggravation.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


